Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 11/2/22 has been entered. Claims 2, 5, 10, 14, and 18 have been canceled.  Claims 21-25 have been added.  Claims 3, 9, and 12 have been amended.  Claims 1, 3-4, 6-9, 11-13, 15-17, and 19-25 remain pending in the application.
Response to Arguments
Applicant's arguments filed 11/2/22 have been fully considered but they are not persuasive.
With regards to the 35 U.S.C. §103 rejection of claim 1 as being unpatentable over Bahr (U.S. 3,853,273) in view of Amble (U.S. 2020/0049349), Applicant has argued the combination does teach “a fuel swirler integral and conformal with the combustor liner to provide an outlet for fuel into the combustor” and “the fuel swirler comprising a fuel line and a primary air channel” as recited in claim 1.  The Examiner does not find this argument persuasive.  Bahr teaches a combustor (10, continuous-burning combustion apparatus - Col. 2, Lines 56-58) which includes a fuel swirler (20, fuel delivery apparatus - Col. 4, Line 29 (a type of fuel swirler as shown in Figs. 1-3 and as described in Col. 3, Line 64 - Col. 4, Line 8 and  Col. 4, Lines 29-50)) and that the fuel swirler includes a fuel line (38, hollow fuel tube - Col. 3, Line 27)(see Fig. 1 - element 20 is shown included in element 10 and element 38 is shown included in element 20).  Bahr further discloses a combustor liner (12, hollow liner - Col. 2, Line 59) but fails to disclose the fuel swirler being integral with the combustor liner.  Amble teaches a combustor (50, combustor - Para 30) comprising a fuel swirler (Para 31 - “…bulkhead 56 includes a fuel - air mixing structure attached thereto (e.g., a swirler assembly)…”) integral with a combustor liner (52, inner liner - Para 31; 54, outer liner - Para 31)(Para 31 - “…inner liner 52 and the outer liner 54 may extend from the bulkhead 56…”; Para 50 - “All or part of the combustor assembly may be part of a single, unitary component…”).  A person having ordinary skill in the art would have been motivated to make the fuel swirler and combustor liner of Bahr integral as taught by Amble for the advantage of making the combustor by additive manufacturing or 3D printing techniques (Amble; Para 50) which permits for small production runs and reduced tooling costs.  Therefore, the combination of Bahr and Amble teaches “the fuel swirler comprising a fuel line” (disclosed by Bahr alone as described above) and “a fuel swirler integral and conformal with the combustor liner” (by modeling the combustor of Bahr after that of Amble thereby making the fuel swirler and combustor liner of Bahr integral in the way taught by Amble).
With regards to the 35 U.S.C. §103 rejection of claim 1 as being unpatentable over Bahr (U.S. 3,853,273) in view of Amble (U.S. 2020/0049349), Applicant has argued a person having ordinary skill in the art would have no reasonable expectation of success in modifying the alleged fuel line of Bahr to be integral with the alleged combustor liner of Bahr (see Remarks filed 11/2/22, Page 9).  The Examiner does not find this argument persuasive because the rejection of claim 1 does not propose making the fuel line of Bahr to be integral with the combustor liner of Bahr.  It is noted that the features upon which applicant relies (i.e., fuel line being integral with combustor liner) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant has argued claims 3-4, 6-8, 9-13, 15-17, and 19-25 are allowable for the same reasons as indicated above regarding claim 1 (see Remarks filed 11/2/22, Pages 7-12).  The Examiner does not find this argument persuasive for the same reasons as indicated above regarding claim 1.
Product by process limitations
Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (See MPEP § 2113)

Claim 4 recites: “… is additively manufactured by selected sintering of powder …”, this limitation is subject to product by process analysis.
Claim 20 recites: “an additively manufactured insulation channel by selected sintering of powder”, this limitation is subject to product by process analysis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-4, 6-9, 11-13, 15-17, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bahr et al. (U.S. 3,853,273) in view of Amble et al. (U.S. 2020/0049349).
Re claim 1:
Bahr discloses a combustor (10, continuous-burning combustion apparatus - Col. 2, Lines 56-58) for a gas turbine engine (Col. 2, Lines 56-58 - “…a continuous-burning combustion apparatus of the type suitable for use in a gas turbine engine has been shown generally at 10…”), the combustor (10) comprising: 
a combustor liner (12, hollow liner - Col. 2, Line 59); 
a fuel swirler (20, fuel delivery apparatus - Col. 4, Line 29 (a type of fuel swirler as shown in Figs. 1-3 and as described in Col. 3, Line 64 - Col. 4, Line 8 and  Col. 4, Lines 29-50)) conformal with the combustor liner (12)(see Fig. 1 - element 20 is shown conformal with element 12) to provide an outlet for fuel (50, fuel injection holes - Col. 3, Line 66 - Col. 4, Line 3) into the combustor (10)(see Figs. 1-2 and Col. 3, Lines 64 - Col. 4, Lines 3); and 
a dilution chute (66, conical tube - Col. 5, Line 3) surrounding the fuel swirler outlet (50) and extending into the combustor (10)(see Fig. 1) to provide a wetting surface (Col. 6, Lines 29-30 - “inner surface of the shroud 66”) for fuel exiting the fuel swirler (20)(see Fig. 1 and Col. 6, Lines 23-40); 
the fuel swirler (20) comprising a fuel line (38, hollow fuel tube - Col. 3, Line 27) and a primary air channel (60, fuel tube support cup - Col. 4, Line 18 (a type of primary air channel as shown in Fig. 1 and as described in Col. 4, Lines 25-28)), the fuel line (38) in fluid communication with the fuel swirler outlet (50)(see Fig. 1 and Col. 3, Lines 34-40), and the primary air channel (60) circumferentially surrounding the fuel line (38)(see Figs. 1-2 - element 60 is shown circumferentially surrounding element 38).
Bahr fails to disclose the fuel swirler integral with the combustor liner.
Amble teaches a combustor (50, combustor - Para 30) comprising a fuel swirler (Para 31 - “…bulkhead 56 includes a fuel - air mixing structure attached thereto (e.g., a swirler assembly)…”) integral with a combustor liner (52, inner liner - Para 31; 54, outer liner - Para 31)(Para 31 - “…inner liner 52 and the outer liner 54 may extend from the bulkhead 56…”; Para 50 - “All or part of the combustor assembly may be part of a single, unitary component…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the combustor of Bahr after that of Amble (thereby making the fuel swirler of Bahr integral with the combustor liner of Bahr) for the advantage of making the combustor by additive manufacturing or 3D printing techniques (Amble; Para 50) which permits for small production runs and reduced tooling costs.
Re claim 3:
Bahr/Amble teaches the combustor (Bahr; 10) of claim 1 (as described above).
Bahr discloses the fuel swirler (20) comprises an insulation channel (see Fig. 1 at 60 and 66 (space between elements 66 and 60 is shown as a type of insulation channel)) circumscribing the fuel line (38) to reduce heat buildup within the fuel line (38)(see Fig. 1), and 
the insulation channel (see Fig. 1 - space between 60 and 66) contains air (see Fig. 1 and Col. 3, Line 11 - “…a flow of pressurized air…”).
Re claim 4:
Bahr/Amble teaches the combustor (Bahr; 10) of claim 3 (as described above).
Bahr discloses wherein the insulation channel (see Fig. 1 - space between 60 and 66) is additively manufactured by selected sintering of powder1 (see Fig. 1 - space between 60 and 66 is shown with structure same of that as though it was additively manufactured by selected sintering of powder) and the insulation channel (see Fig. 1 - space between 60 and 66) comprises a powder extraction channel (24 and 26, passageways - Col. 3, Lines 20-21) to remove unsintered powder from the insulation channel (see Fig. 1 - space between 60 and 66)(see Fig. 1 - elements 24 and 26 are shown as a void and capable of having unsintered powder removed from space between elements 60 and 66).
Re claim 6:
Bahr/Amble teaches the combustor (Bahr; 10) of claim 1 (as described above).
Bahr discloses wherein the primary air channel (60) includes a plurality of vanes (see Fig. 1 at element 54 and Col. 4, Lines 12-15 (individual lands of element 38 between elements 54 are a type of vanes)) for directing an airflow (see Fig. 1 at element 54 and Col. 4, Lines 12-15), and the vanes (at 54) are adjacent to the fuel swirler outlet (see Fig. 1 - material between elements 54 are shown adjacent element 50).
Re claim 7:
Bahr/Amble teaches the combustor (Bahr; 10) of claim 1 (as described above).
Bahr discloses wherein the fuel swirler (20) comprises a secondary air channel (see Fig. 1 at 60 and 66 (space between elements 66 and 60 is shown as a type of secondary air channel)) circumscribing the primary air channel (60)(see Figs. 1-2 - space between 66 and 60 is shown circumscribing surrounding element 60).
Re claim 8:
Bahr/Amble teaches the combustor (Bahr; 10) of claim 7 (as described above).
Bahr discloses wherein the secondary air channel (between 60 and 66) includes a plurality of vanes (70, plurality of axial swirl vanes - Col. 4, Line 34) for directing an airflow (Col. 6, Lines 1-4), and the vanes (70) are adjacent to the fuel swirler outlet (50)(see Fig. 1 - element 70 is shown adjacent element 50).

    PNG
    media_image1.png
    517
    630
    media_image1.png
    Greyscale


Re claim 9:
Bahr discloses a method of manufacturing a combustor (10, continuous-burning combustion apparatus - Col. 2, Lines 56-58), the method comprising: 
manufacturing a combustor liner (12, hollow liner - Col. 2, Line 59) with a conformal fuel swirler (20, fuel delivery apparatus - Col. 4, Line 29 (a type of fuel swirler as shown in Figs. 1-3 and as described in Col. 3, Line 64 - Col. 4, Line 8 and  Col. 4, Lines 29-50))(see Fig. 1 - element 20 is shown conformal with element 12), a fuel line (38, hollow fuel tube - Col. 3, Line 27) and a primary air channel (60, fuel tube support cup - Col. 4, Line 18 (a type of primary air channel as shown in Fig. 1 and as described in Col. 4, Lines 25-28)) circumferentially surrounding the fuel line (38)(see Figs. 1-2 - element 60 is shown circumferentially surrounding element 38), the conformal fuel swirler (20) configured to provide an outlet for fuel (50, fuel injection holes - Col. 3, Line 66 - Col. 4, Line 3) into the combustor (10)(see Figs. 1-2 and Col. 3, Lines 64 - Col. 4, Lines 3), and the fuel line (38) in fluid communication with the fuel swirler outlet (50)(see Fig. 1 and Col. 3, Lines 34-40); and 
manufacturing a dilution chute (66, conical tube - Col. 5, Line 3) surrounding the fuel swirler outlet (50) and extending into the combustor (10) to provide a wetting surface (Col. 6, Lines 29-30 - “inner surface of the shroud 66”) for fuel exiting the fuel swirler (20)(see Fig. 1 and Col. 6, Lines 23-40).
Bahr fails to disclose additively manufacturing the combustor liner, nor the fuel swirler being an integral fuel swirler, nor additively manufacturing the dilution chute.
Amble teaches a method of manufacturing a combustor (50, combustor - Para 30) comprising additively manufacturing a combustor liner (52, inner liner - Para 31; 54, outer liner - Para 31)(Para 50), an integral fuel swirler (Para 31 - “…bulkhead 56 includes a fuel - air mixing structure attached thereto (e.g., a swirler assembly)…”)(Para 31 - “…inner liner 52 and the outer liner 54 may extend from the bulkhead 56…”; Para 50 - “All or part of the combustor assembly may be part of a single, unitary component…”), and additively manufacturing a dilution chute (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of dilution chute))(Para 50 - “All or part of the combustor assembly…may be manufactured from…’additive manufacturing’ or ‘3D printing’…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled manufacturing the combustor of Bahr after that of Amble (thereby using the additive manufacturing of Amble to manufacture the combustor of Bahr making the fuel swirler of Bahr integral as taught by Amble) for the advantage of making the combustor by additive manufacturing or 3D printing techniques (Amble; Para 50) which permits for small production runs and reduced tooling costs.
Re claim 11:
Bahr/Amble teaches the method of claim 9 (as described above), wherein the additively manufacturing the combustor liner (Bahr; 12 (additively manufactured using teaching of Amble, Para 50, as described above)) with the integral and conformal fuel swirler (Bahr; 20 (integral by using the additive manufacturing of Amble, Para 50, as described above)) further comprises additively manufacturing an insulation channel (Bahr; 40, mounting bracket - Col. 3, Line 28 (shown as a type of insulation channel in Fig. 1)(additively manufactured by teaching of Amble, Para 50, as described above)) circumscribing the fuel line (Bahr; 38) to reduce heat buildup within the fuel line (Bahr; 38)(Bahr; see Fig. 1 and Col. 3, Lines 27-28 - “…hollow fuel tube 38 which is connected to the outer shell by means of a mounting bracket…” (element 40 is shown/described circumscribing element 38 such that it is capable of reducing heat buildup within element 38))).

    PNG
    media_image2.png
    514
    536
    media_image2.png
    Greyscale



Re claim 12:
Bahr/Amble teaches the method of claim 11 (as described above), wherein the additively manufacturing the combustor liner (Bahr; 12 (additively manufactured using teaching of Amble, Para 50, as described above)) with the integral and conformal fuel swirler (Bahr; 20 (integral by using the additive manufacturing of Amble, Para 50, as described above)) further comprises additively manufacturing a powder extraction channel (Bahr; Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of powder extraction channel)(additively manufactured using teaching of Amble, Para 50, as described above)) to remove an unsintered powder from the insulation channel (Bahr; 40)(Bahr; see Modified Fig. 1 above - element A is shown as a void and capable of having unsintered powder removed from element 40 therethrough).
Re claim 13:
Bahr/Amble teaches the method of claim 12 (as described above), further comprising removing the unsintered powder from the insulation channel (Bahr; 40) through the powder extraction channel (Bahr; Modified Fig. 1 above - A)(in Bahr/Amble, the manufacturing of the Bahr combustor, including all of its components, has been modeled after the manufacturing of combustor of Amble, and Amble teaches “sintering processes” in Para 50 which inherently includes the removal of unsintered powder, and therefore making the combustor of Bahr using the additive manufacturing and sintering process of Amble will inherently include removing unsintered powder from element A of Modified Fig. 1 above in order to arrive at the structure of 10 depicted in Bahr Fig. 1).

Re claim 15:
Bahr/Amble teaches the method of claim 9 (as described above), wherein the primary air channel (Bahr; 60) includes a plurality of vanes (Bahr; see Fig. 1 at element 54 and Col. 4, Lines 12-15 (material of element 38 between elements 54 are a type of vane)) for directing an airflow (Bahr; see Fig. 1 at element 54 and Col. 4, Lines 12-15).
Re claim 16:
Bahr/Amble teaches the method of claim 9 (as described above), wherein the additively manufacturing the combustor liner (Bahr; 12 (additively manufactured using teaching of Amble, Para 50, as described above)) with the integral and conformal fuel swirler (Bahr; 20 (integral by using the additive manufacturing of Amble, Para 50, as described above)) further comprises additively manufacturing a secondary air channel (Bahr; see Fig. 1 at 60 and 66 (space between elements 66 and 60 is shown as a type of secondary air channel)(additively manufactured by teaching of Amble, Para 50, as described above)) extending around the primary air channel (Bahr; 60)(Bahr; see Figs. 1-2 - space between 66 and 60 is shown extending around element 60).
Re claim 17:
Bahr/Amble teaches the method of claim 16 (as described above), wherein the secondary air channel (Bahr; space between elements 60 and 66) includes a plurality of vanes (Bahr; 70, plurality of axial swirl vanes - Col. 4, Line 34) for directing an airflow (Bahr; Col. 6, Lines 1-4).
Re claim 19:
Bahr/Amble teaches the method of claim 9 (as described above), further comprising sintering a metallic powder to form the combustor (Bahr; 10)(in Bahr/Amble, the manufacturing of the Bahr combustor has been modeled after the manufacturing of combustor of Amble, and Amble teaches “sintering processes” and suitable materials including “high-strength steels, nickel and cobalt-based alloys, and/or metal or ceramic matrix composites, or combinations thereof” which would necessary requiring metallic powder).
Re claim 20:
Bahr discloses a gas turbine engine (Col. 1, Lines 66-67 - “…a gas turbine engine…”) comprising: 
a compressor section (Col. 1, Lines 66-67 - “…a gas turbine engine…” (gas turbine engines inherently include a compressor section, see Col. 3, Line 12 - “a compressor”)); 
a combustor section (10, continuous-burning combustion apparatus - Col. 2, Lines 56-58) in fluid communication with the compressor section (see Fig. 1 at 32, Col. 2, Lines 17-20, and Col. 3, Lines 9-13), the combustor section comprising: 
a combustor liner (12, hollow liner - Col. 2, Line 59); 
a fuel swirler (20, fuel delivery apparatus - Col. 4, Line 29 (a type of fuel swirler as shown in Figs. 1-3 and as described in Col. 3, Line 64 - Col. 4, Line 8 and  Col. 4, Lines 29-50)) conformal with the combustor liner (12)(see Fig. 1 - element 20 is shown conformal with element 12) to provide an outlet for fuel (50, fuel injection holes - Col. 3, Line 66 - Col. 4, Line 3) into the combustor section (10)(see Figs. 1-2 and Col. 3, Lines 64 - Col. 4, Lines 3), the fuel swirler (20) comprising: 
a fuel line (38, hollow fuel tube - Col. 3, Line 27); 
an additively manufactured insulation channel (40, mounting bracket - Col. 3, Line 28 (shown as a type of insulation channel in Fig. 1)) by selected sintering of powder2 (see Fig. 1 - element 40 is shown with structure same of that as though it was additively manufactured by selected sintering of powder), wherein the insulation channel (40) circumscribes the fuel line (38) to reduce heat buildup within the fuel line (38)(see Fig. 1 and Col. 3, Lines 27-28 - “…hollow fuel tube 38 which is connected to the outer shell by means of a mounting bracket…” (element 40 is shown/described circumscribing element 38 such that it is capable of reducing heat buildup within element 38)); 
a powder extraction channel (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of powder extraction channel)) to remove unsintered powder from the insulation channel (40)(see Modified Fig. 1 above - element A is shown as a void and capable of having unsintered powder removed from element 40 therethrough); 
a primary air channel (60, fuel tube support cup - Col. 4, Line 18 (a type of primary air channel as shown in Fig. 1 and as described in Col. 4, Lines 25-28)) circumferentially surrounding the fuel line (38)(see Figs. 1-2 - element 60 is shown circumferentially surrounding element 38) with a plurality of first vanes (see Fig. 1 at element 54 and Col. 4, Lines 12-15 (material of element 38 between elements 54 are a type of vane)) for directing airflow (see Fig. 1 at element 54 and Col. 4, Lines 12-15), wherein the plurality of first vanes (at 54) are adjacent to the fuel swirler outlet (50)(see Fig. 1 - material between elements 54 are shown adjacent element 50); and 
a secondary air channel (see Fig. 1 at 60 and 66 (space between elements 66 and 60 is shown as a type of secondary air channel)) circumferentially surrounding the primary air channel (60)(see Figs. 1-2 - space between 66 and 60 is shown circumferentially surrounding element 60) with a plurality of second vanes (70, plurality of axial swirl vanes - Col. 4, Line 34) for directing airflow (Col. 6, Lines 1-4), wherein the plurality of second vanes (70) are adjacent to the fuel swirler outlet (50)(see Fig. 1 - element 70 is shown adjacent element 50); and 
a dilution chute (66, conical tube - Col. 5, Line 3) surrounding the fuel swirler outlet (50) and extending into the combustor section (10)(see Fig. 1) to provide a wetting surface (Col. 6, Lines 29-30 - “inner surface of the shroud 66”) for fuel exiting the fuel swirler (20)( see Fig. 1 and Col. 6, Lines 23-40); 
a turbine section (Col. 1, Lines 66-67 - “…a gas turbine engine…” (a gas turbine engine inherently includes a turbine)) in fluid communication with the combustor section (10)(see Fig. 1 and Col. 2, Lines 55-58 - “…a continuous-burning combustion apparatus of the type suitable for use in a gas turbine engine…”); and 
an exhaust section (Col. 1, Lines 66-67 - “…a gas turbine engine…” (a gas turbine engine inherently includes an exhaust section)) in fluid communication with the turbine section (Col. 1, Lines 66-67 - “…a gas turbine engine…” (the turbine section of a gas turbine engine must have communication with a type of exhaust section)).
Bahr fails to disclose the fuel swirler integral with the combustor liner.
Amble teaches a combustor (50, combustor - Para 30) comprising a fuel swirler (Para 31 - “…bulkhead 56 includes a fuel - air mixing structure attached thereto (e.g., a swirler assembly)…”) integral with a combustor liner (52, inner liner - Para 31; 54, outer liner - Para 31)(Para 31 - “…inner liner 52 and the outer liner 54 may extend from the bulkhead 56…”; Para 50 - “All or part of the combustor assembly may be part of a single, unitary component…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the combustor of Bahr after that of Amble (thereby making the fuel swirler of Bahr integral with the combustor liner of Bahr) for the advantage of making the combustor by additive manufacturing or 3D printing techniques (Amble; Para 50) which permits for small production runs and reduced tooling costs.
Re claim 20:
Bahr (second interpretation thereof) discloses a gas turbine engine (Col. 1, Lines 66-67 - “…a gas turbine engine…”) comprising: 
a compressor section (Col. 1, Lines 66-67 - “…a gas turbine engine…” (gas turbine engines inherently include a compressor section, see Col. 3, Line 12 - “a compressor”)); 
a combustor section (10, continuous-burning combustion apparatus - Col. 2, Lines 56-58) in fluid communication with the compressor section (see Fig. 1 at 32, Col. 2, Lines 17-20, and Col. 3, Lines 9-13), the combustor section comprising: 
a combustor liner (12, hollow liner - Col. 2, Line 59); 
a fuel swirler (20, fuel delivery apparatus - Col. 4, Line 29 (a type of fuel swirler as shown in Figs. 1-3 and as described in Col. 3, Line 64 - Col. 4, Line 8 and  Col. 4, Lines 29-50)) conformal with the combustor liner (12)(see Fig. 1 - element 20 is shown conformal with element 12) to provide an outlet for fuel (50, fuel injection holes - Col. 3, Line 66 - Col. 4, Line 3) into the combustor section (10)(see Figs. 1-2 and Col. 3, Lines 64 - Col. 4, Lines 3), the fuel swirler (20) comprising: 
a fuel line (38, hollow fuel tube - Col. 3, Line 27); 
an additively manufactured insulation channel (see Fig. 1 at 60 and 66 (space between elements 66 and 60 is shown as a type of insulation channel)) by selected sintering of powder3 (see Fig. 1 - space between 60 and 66 is shown with structure same of that as though it was additively manufactured by selected sintering of powder), wherein the insulation channel (see Fig. 1 - space between 60 and 66) circumscribes the fuel line (38) to reduce heat buildup within the fuel line (38)(see Fig. 1); 
a powder extraction channel (24 and 26, passageways - Col. 3, Lines 20-21) to remove unsintered powder from the insulation channel (see Fig. 1 - space between 60 and 66)(see Fig. 1 - elements 24 and 26 are shown as a void and capable of having unsintered powder removed from space between elements 60 and 66); 
a primary air channel (60, fuel tube support cup - Col. 4, Line 18 (a type of primary air channel as shown in Fig. 1 and as described in Col. 4, Lines 25-28)) circumferentially surrounding the fuel line (38)(see Figs. 1-2 - element 60 is shown circumferentially surrounding element 38) with a plurality of first vanes (see Fig. 1 at element 54 and Col. 4, Lines 12-15 (material of element 38 between elements 54 are a type of vane)) for directing airflow (see Fig. 1 at element 54 and Col. 4, Lines 12-15), wherein the plurality of first vanes (at 54) are adjacent to the fuel swirler outlet (50)(see Fig. 1 - material between elements 54 are shown adjacent element 50); and 
a secondary air channel (44, snout member - Col. 3, Line 30 (see Fig. 1 where element 44 is shown as a type of secondary air channel)) circumferentially surrounding the primary air channel (60)(see Fig. 1 - element 44 is shown circumferentially surrounding element 60) with a plurality of second vanes (86, radial flow vanes - Col. 4, Line 65) for directing airflow (see Figs. 1 and 3), wherein the plurality of second vanes (86) are adjacent to the fuel swirler outlet (50)(see Fig. 1 - element 86 is shown adjacent element 50); and 
a dilution chute (66, conical tube - Col. 5, Line 3) surrounding the fuel swirler outlet (50) and extending into the combustor section (10)(see Fig. 1) to provide a wetting surface (Col. 6, Lines 29-30 - “inner surface of the shroud 66”) for fuel exiting the fuel swirler (20)(see Fig. 1 and Col. 6, Lines 23-40); 
a turbine section (Col. 1, Lines 66-67 - “…a gas turbine engine…” (a gas turbine engine inherently includes a turbine)) in fluid communication with the combustor section (10)(see Fig. 1 and Col. 2, Lines 55-58 - “…a continuous-burning combustion apparatus of the type suitable for use in a gas turbine engine…”); and 
an exhaust section (Col. 1, Lines 66-67 - “…a gas turbine engine…” (a gas turbine engine inherently includes an exhaust section)) in fluid communication with the turbine section (Col. 1, Lines 66-67 - “…a gas turbine engine…” (the turbine section of a gas turbine engine must have communication with a type of exhaust section)).
Bahr fails to disclose the fuel swirler integral with the combustor liner.
Amble teaches a combustor (50, combustor - Para 30) comprising a fuel swirler (Para 31 - “…bulkhead 56 includes a fuel - air mixing structure attached thereto (e.g., a swirler assembly)…”) integral with a combustor liner (52, inner liner - Para 31; 54, outer liner - Para 31)(Para 31 - “…inner liner 52 and the outer liner 54 may extend from the bulkhead 56…”; Para 50 - “All or part of the combustor assembly may be part of a single, unitary component…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the combustor of Bahr after that of Amble (thereby making the fuel swirler of Bahr integral with the combustor liner of Bahr) for the advantage of making the combustor by additive manufacturing or 3D printing techniques (Amble; Para 50) which permits for small production runs and reduced tooling costs.
Re claim 21:
Bahr/Amble (relying on second interpretation of Bahr, as described above) discloses the gas turbine engine of claim 20 (as described above), wherein the insulation channel (Bahr; see Fig. 1 - space between 60 and 66) is arranged between and longitudinally overlaps the secondary air channel (Bahr; 44) and the fuel line (Bahr; 38)(Bahr; see Fig. 1).
Re claim 22:
Bahr/Amble (relying on second interpretation of Bahr, as described above) discloses the gas turbine engine of claim 20 (as described above), wherein the insulation channel (Bahr; see Fig. 1 - space between 60 and 66) contains air (Bahr; see Fig. 1 and Col. 3, Line 11 - “…a flow of pressurized air…”).
Re claim 23:
Bahr/Amble teaches the combustor (Bahr; 10) of claim 3 (as described above).
Bahr discloses the fuel swirler (20) further comprises a secondary air channel (44, snout member - Col. 3, Line 30 (see Fig. 1 where element 44 is shown as a type of secondary air channel)) circumscribing the primary air channel (60)(see Fig. 1 - element 44 is shown circumferentially surrounding element 60); and the insulation channel (see Fig. 1 - space between 60 and 66) is arranged between and longitudinally overlaps the secondary air channel (44) and the fuel line (38)(see Fig. 1).
Re claim 24:
Bahr/Amble teaches the combustor (Bahr; 10) of claim 3 (as described above).
Bahr discloses wherein an interior of the insulation channel (space between 60 and 66) is open to ambient air (see Fig. 1 and Col. 3, Line 11 - “…a flow of pressurized air…” (a type of ambient air as shown in Fig. 1)).
Re claim 25:
Bahr/Amble teaches the combustor (Bahr; 10) of claim 7 (as described above).
Bahr discloses wherein the primary air channel (60) is fluidly coupled with and extends from the secondary air channel (see Fig. 1 at 60 and 66 (space between elements 66 and 60 is shown as a type of secondary air channel))(see Figs. 1 and 2 (element 60 is shown fluidly coupled with the channel between element 60 and 66 via element 57; element 60 is shown extending from passage between 60 and 66 in Fig. 1)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12/2/22


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “the insulation channel is additively manufactured by selected sintering of powder” is subject to product by process analysis as described above.
        2 Additively manufactured insulation channel by selected sintering of powder is subject to product by process analysis as described above.
        3 Additively manufactured insulation channel by selected sintering of powder is subject to product by process analysis as described above.